541 So.2d 114 (1989)
FOSTER MARINE CONTRACTORS, INC., Appellant,
v.
SOUTHERN BELL TELEPHONE AND TELEGRAPH COMPANY, Appellee.
No. 88-1341.
District Court of Appeal of Florida, Fourth District.
March 1, 1989.
Rehearing Denied May 1, 1989.
Janis Brustares Keyser of Reid, Ricca & Rigell, P.A., West Palm Beach, for appellant.
G. Bart Billbrough of Walton Lantaff Schroeder & Carson, Miami, for appellee.
PER CURIAM.
This is an appeal from a non-final order of the trial judge denying a motion to transfer venue under section 47.122, Florida Statutes (forum non conveniens). The trial court should be affirmed. Notwithstanding appellant's affidavit which purports to show a great number of witnesses who reside in St. Lucie County, the county to which appellant sought transfer, the record fails to disclose that appellant met the burden in the lower court by showing the subject matter of the various witnesses' testimony (to wit: the quality of the testimony versus the quantity of the testimony). While some of the witnesses' testimony could be surmised from the job description (i.e., assistant fire marshal), the record does not disclose that there was such a showing so as to affirmatively demonstrate that the trial judge abused his discretion. Hu v. Crockett, 426 So.2d 1275 (Fla. 1st DCA 1983).
DOWNEY, GUNTHER and POLEN, JJ., concur.